Citation Nr: 1828396	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-08 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by vocal cord polyps, also characterized as laryngitis.

2.  Entitlement to a rating higher than 20 percent for right shoulder subacromial bursitis.

3.  Entitlement to an earlier effective date for the grant of special monthly compensation based on the need for aid and attendance (SMC A&A).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 1983 to September 1983, from May 1984 to July 1984, and from January 1990 to September 1998.

This appeal to the Board of Veterans' Appeals (Board) is from July 2009 and December 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2014, the Veteran had a personal hearing before the undersigned VLJ.  Subsequently, these issues were remanded in February 2015 and September 2016 for additional development.  That development has been completed with regard to the Veteran's right shoulder, and he was granted an increased rating for the shoulder in a June 2017 decision (from 10 percent to 20 percent, effective from the date of his claim for an increase in January 2009).  In this decision, the Board will continue his 20 percent rating for the right shoulder, but grant an earlier effective date.  See 38 C.F.R. § 3.400(o) (2017).

The service connection issue is being REMANDED to the Agency of Original Jurisdiction (AOJ) for an additional VA medical opinion, as discussed in more detail below.  

In October 2016, the Veteran filed a timely notice of disagreement (NOD) to the effective date his SMC A&A, which was granted in a December 2015 decision.  The Board notes that the AOJ has acknowledged the Veteran's NOD but it does not appear that any further steps have been taken to address this appeal.  The Board is therefore REMANDING that claim for issuance of a statement of the case, as discussed in more detail below.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

FINDING OF FACT

In resolving all doubt in his favor, the Veteran's right shoulder bursitis has manifested with painful motion functionally limited to shoulder level for the entire period on appeal and it is factually ascertainable that he had the same level of disability one-year prior to the receipt of his claim.  


CONCLUSION OF LAW

The criteria are met for the assignment of a 20 percent rating for right shoulder bursitis effective from January 22, 2008.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5019, 5201 (2017).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As a threshold issue, the Veteran has argued that the record should not be considered complete without an updated MRI of his right shoulder.  He argues that MRIs show soft tissue damage, but that he has only been given X-rays.  He has not specifically indicated why an MRI is essential to his case, but in a December 2013 statement, he indicated that an MRI in service showed he had a torn rotator cuff.  The Board does not find that a remand to obtain an MRI is needed.  Primarily, the VA examiner conducts physical diagnostic tests to show the presence of rotator cuff symptoms.  If those tests are conducted, an MRI would only be needed to confirm those results.  Secondly, as there is no specific diagnostic criteria that applies directly to a rotator cuff injury, determining whether he has any other separate diagnoses are unnecessary because he is already service-connected for the right shoulder.  His right shoulder rating is based on his symptoms rather than the specific diagnoses, as discussed below, and he has not explained how an MRI would inform his claim or show the presence of additional symptomatology.  Without more explanation for why an MRI is needed, the Board does not finds that a remand for this purpose is necessary.  It would result in additional benefits to the Veteran, but it would instead impose unnecessary burdens on VA resources as well as a longer time period before the claim was finally adjudicated.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board finds the VA examinations of record are adequate for adjudication.   

In regard to the pending appeal, this claim has been pending since January 22, 2009, the date of receipt of the Veteran's claim for an increased rating for his service-connected right shoulder.  See 38 C.F.R. § 3.400(o) (2017).  This is the effective date of his 20 percent rating for right shoulder bursitis that has been granted by the AOJ during the pendency of his appeal.  

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The Veteran's right shoulder is currently rated as 20 percent disabling effective January 22, 2009, under DC 5019-5201.  38 C.F.R. § 4.71a (2017); see also 38 C.F.R. § 4.27 (2017) (explaining and setting forth the procedure for assigning hyphenated ratings).  Prior to January 22, 2009, his right shoulder was rated as 10 percent disabling under DC 5203-5019.  Id.  

Under DC 5019, bursitis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , DCs 5003, 5010 (2017).  The diagnostic codes pertaining to limited motion of the shoulder are DCs 5200 and 5201, and his disability has been rated under the criteria in DC 5201.

Under DC 5201, limitation of motion of the arm, a 20 percent rating is assigned when the arm can only be lifted to shoulder level, for both the major and minor side.  Motion limited to midway between the side and shoulder level on the major side warrants a 30 percent rating, but on the minor side warrants a 20 percent rating.  Motion limited to 25 degrees from the side on the major side warrants a 40 percent rating, but on the minor side warrants a 30 percent rating.  Id., DC 5201.

The Board notes the Veteran is right-handed, therefore his right shoulder is rated as his major side.  Id. 

The record shows the Veteran has been treated for right shoulder symptoms consistently for the entire period on appeal.  He has testified to near constant pain, although there are times when it does not bother him as much.  The record shows that it has prevented him from doing physical activity over the level of his chest, such as yard work or household chores, since the January 2007 VA examination.  A November 2008 X-ray was normal.  His worst range of motion measurements were taken at the June 2009 and December 2013 VA examinations, when his abduction was shown to be limited to 120 degrees.  At the June 2009 VA examination, pain was objectively observed at 100 degrees.  The Veteran reported at the May 2015 VA examination that flares of pain limit or prevent him from working overhead, or putting weight on his shoulder.  The December 2013 VA examiner noted that the Veteran would have less movement, weakened movement, excess fatigability, incoordination, and pain on movement after repetitive use, and the May 2015 VA examiner opined that the Veteran's complaints regarding functional loss were consistent with the examination.  

Based on this evidence, and in resolving any doubt in his favor, the Board finds that it is factually ascertainable that the Veteran's motion was painful and functionally limited to shoulder level for the entire period on appeal, and that the effective date of his 20 percent is more appropriately January 22, 2008.  38 C.F.R. § 3.400(o) (2017).  The January 2007 VA examiner opined the Veteran was limited from doing work or activities that were above chest height, which more closely approximates shoulder level than midway between the side and shoulder level.  He also had pain on motion at that examination, which has continued to the present.  Although his medical records do not contain specific records of treatment from January 2008, it is clear that he was seeking treatment for his shoulder and shoulder pain both before and after that time, as there is an X-ray of the shoulder from November 2008, and the Board finds it factually ascertainable that he met the criteria for the year preceding receipt of his claim.  Id.  Here, the Board notes that his rating was raised by the AOJ from 10 percent to 20 percent based on his painful motion and functional loss (see 38 C.F.R. §§ 4.40, 4.59 (2017)), and the Board has extended the 20 percent back an additional year, which is as far as the law allows.  38 C.F.R. § 3.400(o) (2017).   

The Board does not find that a rating higher than 20 percent is warranted for limited motion at any time during the appeal period.  The record does not show or suggest that he has ever had flexion or abduction limited to midway between the side and shoulder level-that is, to 45 degrees-which is required for the next higher rating.  Even when taking into account his functional loss, the greatest limitation shown during the appeal period is to 120 degrees, which far exceeds the criteria for a 30 percent rating.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Plate I (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board also finds that the evidence of record is sufficient to determine the level of functional loss.

As noted above, his right shoulder was originally rated under DC 5203, which pertains to impairment of the clavicle or scapula.  38 C.F.R. § 4.71a (2017).  Malunion of the scapula warrants a 10 percent rating; nonunion of the scapula without loose movement warrants a 10 percent rating; nonunion with loose movement warrants a 20 percent rating; dislocation warrants a 20 percent rating; or, rate on impairment of function of contiguous joint.  Id.  The criteria directs the rater to rate on impairment of function if that results in a higher rating, which means that he cannot have a separate rating for impairment of the clavicle or scapula while also having a rating based on limited function.  Accordingly, although the record suggests a clavicle or scapula impairment, he cannot have a separate rating for any such impairment based upon the criteria that applies to it, as rating him under impairment of function results in a higher potential rating.  38 C.F.R. § 4.71a, DC 5203 (2017).      

The record does not show ankylosis or impairment of the humerus, therefore DCs 5200 and 5202 are not for application.


ORDER

A 20 percent rating is granted for right shoulder bursitis effective from January 22, 2008, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The remaining claims require development.

In regard to the Veteran's vocal cord polyps, he has been diagnosed with recurrent papillomatosis, which is a result of human papilloma virus (HPV).  The VA examiner has not addressed whether the underlying cause for the recurrent papillomatosis is HPV, and whether it is as likely as not that HPV was contracted during his service.  On remand, an updated opinion shall be obtained.

In regard to his SMC A&A, the Veteran filed a timely NOD to the effective date assigned.  While his NOD was acknowledged, it does not appear that the AOJ has continued to work on this issue.  Accordingly, this issue has been added for consideration by the Board and is remanded for the readjudication and issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 
Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for an earlier effective date for the grant of SMC A&A.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2017).

2.  At the same time as directive #1, obtain an opinion from an appropriate clinician as to whether it is likely as not (at least 50 percent probability) that the Veteran's HPV causes his vocal cord papillomas and was incurred during his service.  The examiner is asked to review the record and the relevant literature prior to opining.

The record shows the Veteran was first diagnosed treated for hoarseness in January 2004, and that he had surgery in April 2004 on his throat, but it is unclear what the diagnosis was.  His VA treatment records show recurrent papillomatosis starting in 2008.  He has testified that he was first diagnosed with some type of throat issue within two months from his separation from service, but that he was unable to locate those records.  

Due to the Veteran's serious health diagnoses and impairments, the Board has directed that only an opinion be obtained.  If further information from the Veteran is necessary, all appropriate efforts should be made to arrange for the Veteran to be interviewed by the examining clinician via phone if feasible.  If the examiner, however, finds that further physical examination is necessary, such additional examination should be scheduled as appropriate.

The examiner is asked to provide explanatory rationale for all rendered opinions.

3.  After completion of directive #2, readjudicate the claim for service connection for a disability manifesting as vocal cord polyps.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


